DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 12/14/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 12/18/2019 and 6/15/2018 have been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.	Cancel claims 12-16.
Allowable Subject Matter
6.	Claims 1-11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method as claimed 6/15/2018.  


ii.	Govind et al., US PGPub 2007/0073430 A1, shows the optimization of processing of workunits by workunit type and service to be performed.  However it fails to show the similar method of the instant application due to the material scheduling and process optimization in real-time along with the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812